Case: 20-40090     Document: 00515630136         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 6, 2020
                                  No. 20-40090                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcial Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:19-CR-78-4


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Marcial Martinez pleaded guilty to one count of conspiracy to possess
   with intent to distribute 500 grams or more of methamphetamine, and the
   district court sentenced him to 300 months of imprisonment and a five-year




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40090      Document: 00515630136           Page: 2    Date Filed: 11/06/2020




                                     No. 20-40090


   term of supervised release.      On appeal, Martinez only challenges the
   calculation of his sentencing range under the Sentencing Guidelines.
          For preserved errors, we review the district court’s interpretations of
   the Guidelines de novo and the district court’s factual findings for clear error.
   United States v. Haines, 803 F.3d 713, 743 (5th Cir. 2015). “A factual finding
   is not clearly erroneous if it is plausible in light of the record as a whole.”
   United States v. Alaniz, 726 F.3d 586, 618 (5th Cir. 2013) (internal quotation
   marks and citation omitted).
          First, Martinez argues that the district court erred in applying the
   U.S.S.G. § 2D1.1(b)(1) firearm enhancement because there was insufficient
   evidence establishing a nexus between the pistol found in his vehicle and the
   drug trafficking activity. However, the pistol was in Martinez’s vehicle at the
   Dallas location where he paid the agents for transporting the liquid
   methamphetamine, and that factual scenario suffices to establish a temporal
   and spatial relationship among Martinez, the pistol, and the drug trafficking
   activity. See United States v. Salado, 339 F.3d 285, 294 (5th Cir. 2003).
   Because the district court’s factual findings were plausible based on the
   entire record and, thus, not clearly erroneous, the district court did not err in
   applying the two-level enhancement under § 2D1.1(b)(1). See Alaniz, 726
   F.3d at 618.
          Second, Martinez challenges the calculation of his base offense level
   under § 2D1.1(a) because the presentence report fails to establish why a 5%
   reduction for diesel present in the liquid methamphetamine was a reasonable
   method for calculating the amount of methamphetamine in the seized liquid.
   Martinez also claims that there is no evidence that the methamphetamine
   could not have easily been separated from the diesel and other substances for
   purposes of calculating the quantity of methamphetamine.




                                          2
Case: 20-40090      Document: 00515630136          Page: 3    Date Filed: 11/06/2020




                                    No. 20-40090


          Even if we assumed that the reduction value was insufficient, the error
   was harmless given that the threshold weight for a base offense level of 38 is
   45 kilograms of methamphetamine, nearly 500 kilograms less that the amount
   attributed to him by the presentence report, and Martinez offers no evidence
   that diesel comprised that amount of the mixture. See § 2D1.1(c)(1); United
   States v. Solis, 299 F.3d 420, 462 (5th Cir. 2002). Similarly, Martinez
   provides no evidence, outside of conjecture, that the representative sample
   was unreliable for purposes of approximating the weight of the liquid
   methamphetamine and establishing the purity of the substance. Moreover,
   in the absence of rebuttal evidence, the district court was free to extrapolate
   the drug quantity from those representative samples. See United States v.
   Dinh, 920 F.3d 307, 313 (5th Cir. 2019); United States v. Valdez, 453 F.3d 252,
   267 (5th Cir. 2006). Thus, Martinez has not shown that the district court
   clearly erred by estimating the drug purity based on the unrebutted facts in
   the presentence report. See Dinh, 920 F.3d at 313; Alaniz, 726 F.3d at 618-
   19.
          Finally, Martinez argues that the district court erred when it declined
   to apply a mitigating role adjustment under U.S.S.G. § 3B1.2. Another
   member of the drug trafficking organization informed the undercover agents
   that “Marcial” was the “money guy” and would arrive at the Dallas location
   to pay for the transportation of the methamphetamine, and several hours
   later, Martinez arrived and paid the agents over $20,000. This information
   indicates that Martinez played an active role in the drug trafficking
   organization, at least in regard to financial matters, and fully understood that
   he was paying for illegal narcotics. See § 3B1.2, comment. (n.3(C)(iv)).
   Thus, the district court did not clearly err in denying a mitigating role
   reduction because Martinez failed to show that he was substantially less
   culpable than the average participant in the criminal activity. See United
   States v. Castro, 843 F.3d 608, 613 (5th Cir. 2016); Alaniz, 726 F.3d at 618.




                                          3
Case: 20-40090   Document: 00515630136      Page: 4   Date Filed: 11/06/2020




                             No. 20-40090


         AFFIRMED.




                                  4